COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                             NO. 02-18-00125-CR


THE STATE OF TEXAS                                                       STATE

                                       V.

THEODORE JOSEPH SANJUAN                                             APPELLEE

                                    ----------

          FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
                     TRIAL COURT NO. CR13770

                                   ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ----------

      We have considered the “State’s Motion to Dismiss Appeal.” The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received this

motion, we grant the motion and dismiss the appeal. See Tex. R. App. P. 43.2(f).



      1
      See Tex. R. App. P. 47.4.
                                         PER CURIAM

PANEL: GABRIEL, KERR, and PITTMAN, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 3, 2018




                             2